DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Transmission of claims 1-10 and 18, in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the grounds that the claims are similar such that a search for all claimed inventions would not be unduly burdensome.  This is not persuasive.
The search is overly burdensome as is evidenced by at least the separate classification of the inventions in accordance with USPTO policy.  See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  
Furthermore, the principles of compact prosecution dictate that search burden not be limited solely to the terms of the claims alone.  See MPEP 904.03 which states “It is normally not enough that references be selected to meet only the terms of the claims alone… the search should, insofar as possible, also cover all subject matter which the examiner reasonably anticipates might be incorporated into applicant’s amendment. … In doing a complete search, the examiner should find and cite references that, while not needed for rejecting the claims, would be useful for forestalling the presentation of claims to other disclosed subject matter regarded by applicant as his or her invention, by showing that this other subject matter is old or obvious”.
Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  
Lastly, the examination and preparation of the current Office action for only the elected invention has exceeded the time available for a single application such that it would have been empirically overly burdensome to additionally search/examine the non-elected inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 4 limitation “eliminates” is unclear since the disclosure fails to set forth any structure capable of an act of eliminating, removing and/or destroying any cable or shifter.  For purposes of applying the prior art elsewhere below the term is taken to mean simply that the actuator does not comprise a cable or shifter.
The claim 5 limitation “a first lever, a second lever, and a transfer gear configured to, upon receiving the command” is unclear since the disclosed levers and gear do not appear to receive any command but are rather purely structural elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gritter US 4638224.
Claim 1. A vehicle transmission system comprising: a transmission component (26, 160, 222); and an electro-mechanical actuator (190, 234, 248) coupled to the transmission component, the electro- 5mechanical actuator including an electric motor (190) and a solenoid (234, 248), wherein the solenoid and the electric motor are configured to, based on a command: maintain the transmission component in a park position; maintain the transmission component in a non-park position; or prevent the transmission component from returning to the park position (see written descriptions of “park” and “parking” functions, and note that the prior art structure bolded above is presumed to be inherently capable of the claimed park functions in accordance with MPEP 2112.01 and 1214).1 
10Claim 2. The vehicle transmission system of claim 1, wherein the solenoid and the electric motor are configured to receive the command from a vehicle control system (see written descriptions of “control”, “controlled”, “control circuit”, “control circuitry” and “control signal”).  
Claim 3. The vehicle transmission system of claim 2, wherein the vehicle control system comprises: a processing unit (“each circuit 660 and 662 processes”); and  15an interface (204, 206, 208, 210) configured to receive the command from a driver of a vehicle in which the vehicle transmission system is installed.  
Claim 4 (as best understood)2.  The vehicle transmission system of claim 1, wherein the electro-mechanical actuator eliminates the use of a cable and a mechanical shifter for controlling the operation of the transmission component (in that the actuator does not comprise a cable or mechanical shifter). 
20Claim 5 (as best understood). The vehicle transmission system of claim 1, wherein the electro-mechanical actuator comprises: a first lever (238), a second lever (256), and a transfer gear (192, 194) configured to, upon receiving the command, maintain the transmission component in the park position; maintain the transmission component in the non-park position; or  25prevent the transmission component from returning to the park position.  
Claim 6. The vehicle transmission system of claim 5, wherein the command is for putting a corresponding vehicle in a driving, a reverse or a neutral mode; and the solenoid is configured to drive a pawl (226) for holding the first lever in a position that allows 5the transmission component to put the corresponding vehicle in one of the driving, the reverse or the neutral mode (see written description of “forward” and/or “reverse”).  
Claim 7. The vehicle transmission system of claim 5, wherein the command is a manual override command; and the second lever is configured to rotate counterclockwise to hold the first lever in a locked 10position and prevent a corresponding vehicle from returning to the park position.  
Claim 8. The vehicle transmission system of claim 5, wherein the command is the termination of power to the electric motor or the solenoid; and the first lever is configured to rotate (see rotation shown in fig.6) clockwise to lock the second lever in a home position and prevent rotation of the second lever to maintain the park position of the transmission 15component.  
Claim 9. The vehicle transmission system of claim 1, wherein the non-park position is one of a drive position, a reverse position or a neutral position of the transmission component (see written description of “forward” and/or “reverse).  
Claim 10. A vehicle (see written description of “vehicle”) comprising: the vehicle transmission system of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gritter US 4638224 in view of Grant WO 0032462.
Gritter does not expressly state that the vehicle is autonomous (i.e., operable without a driver).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such since Grant teaches that vehicles were well known to be autonomous (see Grant’s written description of the term) and one of ordinary skill would have easily recognized the labor savings from autonomous/driverless operation to be desirable/obvious.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).